DETAILED ACTION
Withdrawn Objections and Rejections
The objection to the specification.
The objection to the drawings.
The objection to claims 27, 31, 33, and 34.
The rejection of claims 27 to 37 under 35 U.S.C. § 112(b) as being indefinite.
The rejection of claims 27 to 37 on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 to 12 of Marshall et al. (U.S. Pat. No. 10,006,857).  The U.S. Patent and Trademark Office has accepted the Terminal Disclaimer filed on 03 November 2021.
Examiner’s Amendment
The examiner’s amendment to the record appears next:
Cancel claims 10 to 13 and 38 to 42.
This application is in condition for allowance except for the presence of method claims 10 to 13 and 38 to 42, non-elected without traverse.  However, these claims are not eligible for rejoinder and thus are cancelled to pass apparatus claims 27 to 37 to allowance.  M.P.E.P. § 821.02.
Conclusion
Claims 27 to 37 are allowed.  Claims 2 to 9, 14 to 18, and 24 to 26 were cancelled in the First Preliminary Amendment filed on 20 June 2018; claims 1 and 19 to 23 were cancelled in the Second Preliminary Amendment filed on 18 July 2018; and claims 10 to 13 and 38 to 42 are cancelled by the current Examiner’s Amendment.

If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799